PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/469,737
Filing Date: 14 Jun 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Philip P. Soo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action (OA) dated October 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US 2010/0075132A1) in view of Hansen (US 4,107,233).

As to claim 1, Waid discloses a pressure-sensitive adhesive (PSA) composition containing 92 to 99.9 parts of a block copolymer adhesive composition and 0.1 to less than 10 parts of an acrylic adhesive composition (0004).  Further, the block copolymer adhesive composition of Waid includes a first block copolymer (styrenic component) comprising at least one glassy block comprising a first polymerized monvinyl aromatic monomer e.g. styrene (0004 and 0025) and at least one rubbery block (0004).   Waid further discloses that the PSA composition contains a high Tg tackifier (second tackifier) that is compatible with a rubbery block (0040), wherein the high Tg tackifier includes “polymeric terpenes [terpene resin], heterofunctional terpenes [terpene resin], coumarone-indene resins, esters of rosin acids…C5 aliphatic resin [aliphatic hydrocarbon tackifier]…hydrogenated styrene monomer resins, and blends thereof.” (0043).  

As to claim 1, the difference between the claimed invention and the prior art of Waid is that Waid is silent as to disclosing the first tackifier (b) as claimed. 

However, Hansen discloses blends of alkenyl arene-diene block copolymers (e.g. styrene-butadiene-styrene or styrene-isoprene-styrene) with acrylic resins (first tackifier) exhibiting improved adhesion to polyurethane cerements and other substrates (abstract, column 1, lines 5-15, and column 1, lines 35-40).  Further, Hansen discloses that the specific examples of the acrylic resins include ELVACIE® 2013 (column 3, lines 25-30).  While Hansen does not explicitly refer the acrylic resin as a first tackifier as claimed, however, it is submitted that Hansen and applicant disclose identical material as the first tackifier i.e. ELVACITE® 2013. See 0079 and 0187 of US Patent Application Publication No. 2019/0322904 A1 of the present application (“the published application”).   As such, absent any factual evidence on the record, a person having ordinary skill in the art would recognize that Hansen discloses claimed first tackifier.  Moreover, given that Hansen and applicant disclose identical acrylic resin as a tackifier, a person having ordinary skill in the art would recognize that the acrylic resin (ELVACITE 2013) of Hansen would intrinsically have Tg of equal to at least 50°C and Mw in the range of 5,000 to 200,000 Da as claimed. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin (e.g. ELVACITE® 2013) of Hansen in the PSA composition of Waid, motivated by the desire to obtain a PSA composition having improved adhesion to polyurethane cements and other substrates.

As to claims 2 and 3, Waid discloses identical block copolymer as disclosed by present application i.e. Kraton 1161-D (Table 1 of Waid and 0038 of the published application).  Accordingly, it is reasonable to presume that Waid suggests claims 2 and 3.  Moreover, Kraton 1161-D is a linear SIS block copolymer containing 15% of S (see Table 1 of Waid), which is interpreted as containing 15 wt% glassy block by the examiner. As such, a person having ordinary skill in the art would recognize that the balance amount of rubbery block would be 85 wt%.  

As to claim 4, Waid discloses that Kraton 1161-D (SIS block copolymer) contains 19% of diblock (Table 1), which is interpreted to suggest a second styrenic copolymer that is styrenic diblock copolymer having a single glassy block and a single rubbery block as claimed. 

As to claim 6, Waid discloses Kraton 1161-D liner SIS block copolymer containing 19% diblock (19 weight %) (up to 30 wt% of second styrenic polymer).  Accordingly, the balance amount of SIS triblock (first styrenic block copolymer) in Kraton 1161-D would be 81% (81 wt%).  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 7, Waid does not explicitly disclose this claim. However, as set forth previously, Hansen and applicant disclose identical material as the first tackifier i.e. ELVACIE® 2013, which is a copolymer of methyl methacrylate and butyl methacrylate (see Table 1 of Waid).  Accordingly, absent any factual evidence, it would be reasonable to presume that Hansen suggests claim 7 (a first tackifier comprising a polymerized product of a first monomer composition comprising 30-100 wt% of an alkyl (meth) acrylate having Tg greater than 50°C when polymerized as a homopolymer).  The examiner further notes that a person having ordinary skill in the art would recognize that a homopolymer of methyl methacrylate has Tg of greater than 50°C. See page 2 of “Reference: Polymer Properties” provided by applicant in the IDS submitted on August 22, 2019. 

As to claim 8, Waid does not explicitly disclose the amount of the first tackifier (1 to 25 wt%).  However, Hansen discloses a polymer composition comprising 100 parts by weight of a block copolymer and about 1 to about 100 parts by weight of an acrylic resin (first tackifier) (column 1, lines 40-45).  As such, the amount of acrylic resin in wt% converts to 0.99 wt% to 50.00 wt% and overlaps with the claimed range of 1 to 25 wt% such that prima facie case of obviousness exists.  MPEP 2144.05(I).  The amount of acrylic resin in wt% is calculated as (1/101) * 100 = 0.99 wt% and (100/200) * 100 =  50.0 wt%.  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 9, Waid discloses an adhesive composition containing 23.30 % of ESCOREZ 1310LC aliphatic C-5 tackifying resin (aliphatic hydrocarbon tackifier as the second tackifier) (Table 1 and 0084).  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 10 limitation of 40 to 60 wt% of the styrenic component, it is submitted that Waid discloses a PSA composition containing 31.44 wt% of PASBC (styrenic component) and 13.47 wt% of KRATON 1161 D (styrenic component) (Table 2, Adh-1).  As such, total wt% of the styrenic component in the PSA composition of Waid equals to 44.91 wt%, which is within the claimed range of 40-60 wt%.  

As to claim 10 limitation of 1 to 25 wt% of (meth) acrylic based polymeric tackifier, it is submitted that Hansen as set forth previously discloses o 0.99 wt% to 50.00 wt% of acrylic resin ((meth)acrylic based polymeric tackifier).  

As to claim 10 limitation of 10 to 50 wt% of the second tackifier, as set forth previously, Waid discloses an adhesive composition containing 23.30 % of ESCOREZ 1310LC aliphatic C-5 tackifying resin (aliphatic hydrocarbon tackifier as the second tackifier) (Table 1 and 0084).   Alternatively, with respect to the amounts of the styrenic component, (meth) acrylic based polymeric tackifier, and second tackifier as claimed, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 11, Waid discloses that the PSA composition includes acrylic adhesive ((meth)acrylic based polymeric material) composition (0004).  Waid does not disclose whether this acrylic adhesive is elastomeric.  However, it is submitted that no difference is seen between the claimed (meth)acrylic based polymeric material and the acrylic adhesive of Waid.  Accordingly, it is reasonable to presume that the acrylic adhesive of Waid is an elastomeric (meth)acrylic based polymeric material. 

As to claim 12, Waid suggests crosslinking of the adhesive using e-beam radiation (0073). 

As to claim 13, Waid discloses a tape (article) comprising a backing (first substrate) and a PSA skin adhesive (a first PSA layer) bonded to at least one major surface of the backing (0055).  As to claim 13 limitation of the PSA composition comprising (a) a styrenic component…(c) a second tackifier…”, it is submitted that this limitation is identical to claim 1.  Accordingly, the disclosure of Waid as modified by Hansen as set forth previously is incorporated here by reference to render obvious the aforementioned claim limitation. 

As to claim 14, Waid discloses that the backing (also referred to as “core” by Waid) is a foam (0056 and 0059). 

As to claim 15, Waid suggests that the article is free of primer as claimed (see 0058 of Waid reciting “one of more skin adhesive may be directly bonded to a major surface of a backing or core”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US 2010/0075132A1) in view of Hansen (US 4,107,233) as applied to claim 4 above, and further in view of Groves (US 5,677,376).

Waid is silent as to explicitly disclosing the wt% of the glassy block and rubbery block in the diblock copolymer.  

However, Groves discloses a polymer blend that is useful as adhesives, primers, inks, and paints (column 1, lines 10-13).  The polymer blend of Groves includes (a) a modified block copolymer e.g. AB block copolymer (di block) containing a polystyrene block (glassy block) and a polydiene block (rubbery block) (column 1, lines 25-30 and column 2, lines 25-30), and (b) a polymer comprising a polymerization reaction product of two or more mono-ethylenically unsaturated monomers (column 1, lines 30-40).  Further, Groves discloses that the block copolymer has a ratio by weight of polystyrene block to polydiene block in the range from about 5:95 to 95:5 (column 2, lines 45-50).  It is submitted that a person having ordinary skill in the art would recognize that the aforementioned weight ratio overlaps with the claimed range of 10 to 50 wt% of glassy block and 50 to 90 wt% of rubbery block such that prima facie case of obviousness exists. MPEP 2144.05 (I). 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a styrenic diblock copolymer as claimed and as rendered obvious by Groves, motivated by the desire to form a PSA composition of Waid so that it can be used to fulfil intended applications of Waid’s invention. 
(2) Response to Argument

On pages 5-7 of the brief (see under “Office Actions and Appellant Response Regarding Claims 1-15”), Appellant has reiterated his/her argument and the Examiner’s rebuttal of record.   The Examiner acknowledges Appellant’s comments.  Further, the Examiner maintains his rebuttal position as set forth on pages 11-14 of the OA mailed on October 18, 2021.  Appellant further submits following arguments in the brief:

Argument 1
Appellant submits that the core issue on appeal is whether it would be obvious for one of ordinary skill to incorporate the ELVACITE 2013 acrylic polymer of Hansen into the pressure-sensitive adhesive (PSA) composition of Waid.  Page 5 of the brief.   Further, on page 8 of the brief, Appellant argues following:

    PNG
    media_image2.png
    845
    830
    media_image2.png
    Greyscale

The Examiner respectfully submits that the primary reference of Waid discloses a PSA composition containing styrene block copolymers (0004 and 0025).  Hansen discloses blends of alkenyl ester arene-diene block copolymers with certain acrylic resins having a random copolymer structure exhibiting improved adhesion to polyurethane cement and other substrates (abstract).  Moreover, Hansen discloses styrene block copolymers such as polystyrene-polyisoprene-polystyrene or polystyrene-polybutadiene-polystyrene (column 2, lines 25-35).  Hansen further discloses that block copolymers because of their hydrocarbon composition are non-polar in character. According to Hansen, this non-polarity presents problems in adhesion, printability, printability, and other performance requirements dependent on surface polarity (column 1, lines 5-10 and lines 25-30).  Hansen further discloses that a blend (composition) of block copolymers and certain acrylic esters has now been found that not only exhibit improved adhesion, paintability, and printability, but also forms translucent blends which have good rubbery characteristics and respectable tensile strength (column 1, lines 35-40).   As such, a person having ordinary skill in the art would recognize that acrylic ester disclosed by Hansen improves adhesion of the blend.  The Examiner acknowledges Hansen does not explicitly refer to the blend (composition) of his invention as “adhesive”.  However, given that Hansen discloses that the blend of his invention has improved adhesion, a person having ordinary skill in the art would recognize that the blend of Hansen is an adhesive.   

The Examiner further submits that Hansen discloses EVACITE 2013 as a specific example of the acrylic resin (acrylic ester) (Table 1).  It is submitted that Appellant discloses EVACITE 2013 as specific example of the claimed first tackifier. See 0079 and 0187 of the published application.  It is submitted that a person having ordinary skill in the art would recognize that tackifier is a material that is used e.g. to improve tack (adhesion) of an adhesive.  Given that Appellant and Hansen disclose identical material (ELVACITE 2013) and Hansen recognizes that use of acrylic ester polymer exhibits improved adhesion in the block copolymer composition, a person having ordinary skill in the art would recognize hat ELVACITE 2013 (acrylic ester polymer) of Hansen is a tackifier.   

As to Appellant’s argument “a tackifier by its definition increases tackiness, yet nothing in Hansen suggests that ELVACITE 2013 ought to increase tackiness.  Such property would be unexpected  and undesirable for a “compression molded” or “injection molded” composition, for which tackiness would complicate release from a molding surface”, the Examiner respectfully submits that the argument is submitted without any factual evidence on record and it is based on Appellant’s person opinion.  MPEP 716.01(c)(I)(II)(III).  

Argument 2
On pages 8-9 of the brief, Appellant argues “Lastly, the Examiner fails to appreciate the counterintuitive nature of the claimed invention based on the teachings of Waid and Hansen. Hansen addresses adhesion using a completely different technical approach, and therefore fails to render obvious the combination asserted by the Examiner. Hansen teaches increasing polarity of the block copolymer composition by adding a compatible acrylic component (Hansen, column 1, lines 26-40). Urethane cements are known to be high polarity and thus high surface energy—this is the basis for increasing polarity in Hansen. As repeatedly emphasized in Applicant’s disclosure, the claimed PSA provides a surprising strong adhesion to low surface energy substrates (e.g., page 18, lines 6-7, page 26, lines 33-34, page 28, lines 33-34). Rather than using a high-polarity urethane adhesive, the present invention uses a low-polarity PSA containing a combination of “a first tackifier that is a linear (meth)acrylic-based polymeric material having a glass transition temperature equal to at least 50°C and having a weight average molecular weight in a range of 5,000 to 200,000 Daltons” and a second tackifier “compatible with the at least one rubbery block of the first styrenic block copolymer, the second tackifier being an aliphatic hydrocarbon tackifier, a terpene resin, a terpene phenolic resin, or a mixture thereof.”  Since the claimed PSA increases polarity of a non-polar adhesive to improve adhesion to a non-polar substrate, this would not be intuitive based on any reasonable combination of Waid and Hansen.”  

The Examiner respectfully submits that Appellant’s argument is not found persuasive, because it is not commensurate in scope with the claimed invention.  MPEP 2145 (VI).   It is submitted that the claimed invention is directed to a pressure-sensitive adhesive composition comprising components (a), (b), and (c).   See claim 1.  There is nothing in the claimed invention that requires that the PSA is a low-polarity PSA.  Moreover, there is nothing in the claimed invention that requires that, the PSA increases polarity of a non-polar adhesive to improve adhesion to a non-polar substrate.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANISH P DESAI/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787          
                                                                                                                                                                                                                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.